DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-2, 7, 9, 11-12, 17, 19, & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ma; Xiaobai et al. (Decentralized Prioritized Motion Planning for Multiple Autonomous UAVs in 3D Polygonal Obstacle Environments) in view of Alqahtani; Sarra et al. (MTL Robustness for Path Planning with A*)
Regarding claim 1, Ma teaches:
A method for controlling a fleet of drones, the method comprising: receiving, at a controller implemented on one or more processors, a mission specification for each drone of one or more drones, each mission specification including a plurality of spatio-temporal requirements for the drone; (Abstract: "This paper presents a decentralized multi-agent motion planning method for aerial robots moving among 3D polygonal obstacles. The algorithm combines a prioritized A* algorithm for high-level (global) planning along with a barrier functions-based method for low-level (local) coordination and control. We first extend the barriers function method developed in earlier work to treat arbitrary polygonal obstacles. We then combine the prioritized A* algorithm to compute waypoints and paths that facilitate the performance of the barrier-based coordination and collision avoidance." Ma teaches the following of waypoints along a path interpreted to correspond to spatio-temporal requirements. Further Section II Last paragraph: "Each quadrotor is assigned a goal location in the free space and needs to move there while avoiding static obstacles and other agents." 
generating, at the controller and for each drone, a first trajectory for the drone...over a sequence of waypoints for the drone based on a mapping between low-rate trajectories and high-rate trajectories; and transmitting, at the central controller and to each drone, the low-rate trajectory for the drone, causing a local controller of each drone to control the drone by generating a second trajectory using the first trajectory and the mapping between low-rate trajectories and high-rate trajectories, (Section III Overview of Two-Level Approach: "The high-level path planning is done by dividing the map of the environment into uniform grids and performing an prioritized A∗ path finding algorithm for each agent. This layer considers the destination and the obstacles for each agent for finding the nominal path as well as the current and expected next grid occupied by nearby agents with higher priority. Once the waypoint list is generated, each agent follows the waypoints under the low-level controller until the high-level re-planning is triggered." Ma teaches the first trajectory generation (high-level) that is based on simple mission objectives and then locally at each drone creating second trajectories (low level) for object avoidance and feasible execution.)...
…
…wherein the first trajectory has a lower sampling rate than the second trajectory. (Section IV Last Paragraph: "A path re-planning constant re>0 is defined such that the high-level path planning would be triggered once every re times. Increasing re would decrease the overall path re-planning times and therefore decrease the computation cost. However, a larger re also means that it takes larger time for the agent to realize the jam situation around it. Thus, re should be made as high as possible under the given computational limits. During the time intervals when the high-level path planning is not triggered, the mutual avoidance is controlled by the barrier function." Ma teaches that the first trajectories (high level) are only 
Ma does not teach:
...by performing a robustness maximization of satisfying the mission specification…
However, in the same field of endeavor, Alqahtani teaches:
...by performing a robustness maximization of satisfying the mission specification… (Abstract: "We define Robust A* (RA*) that introduces the use of a safety margin to maximize the robustness of the drone to meet mission requirements while managing resource restrictions. We rely on a theory of robustness based on Metric Temporal Logic (MTL)"))

Ma and Alqahtani are analogous art because they both relate to the control of a fleet of drones.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the drone fleet control teachings of Ma with those of Alqahtani by implementing temporal logic robustness consideration to better deliver a feasible, safe trajectory plan in an efficient manner.

	Regarding claim 2, Ma in combination with Alqahtani teaches the method of claim 1, Alqahtani further teaches:
wherein performing the robustness maximization of satisfying the mission specification comprises maximizing the robustness of satisfying the mission specification until determining trajectories for the fleet of drones satisfying at least a specified minimum robustness.  (Section 3.1 Paragraph 8: "The dist functions in lines 2 and 3 return positive if the drone obeys the constraint of the minimum robustness")
claim 7, Ma in combination with Alqahtani teaches the method of claim 1, Alqahtani further teaches:
wherein generating a first trajectory for the drone comprises including constraints in performing the robustness maximization of satisfying the mission specification… (Abstract: "We define Robust A* (RA*) that introduces the use of a safety margin to maximize the robustness of the drone to meet mission requirements while managing resource restrictions. We rely on a theory of robustness based on Metric Temporal Logic (MTL)")
Ma further teaches:
…to avoid collisions between the drones. (Abstract: "We then combine the prioritized A* algorithm to compute waypoints and paths that facilitate the performance of the barrier-based coordination and collision avoidance")

Regarding claim 9, Ma in combination with Alqahtani teaches the method of claim 1, Ma further teaches:
wherein each of the drones comprises a multi- rotor drone and each local controller comprises a position controller configured to track positions and velocities as specified by the second trajectory and an attitude controller configured to generate force commands for each rotor of the multi-rotor drone.  (Section II A. Quadrotor Dynamics Model: See Figure 1 Below)

Figure 1

    PNG
    media_image1.png
    474
    347
    media_image1.png
    Greyscale








claims 11 & 21, they are rejected on the basis that they are directed towards a system and a non-transitory computer readable medium operative to perform the method of claim 1.
Regarding claims 12, 17, & 19, they are rejected on the basis that they are directed to a system encompassed in scope by the method claims 2, 7, & 9 respectively.

Claims 3-4 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Alqahtani and further in view of Abbas; Houssam et al. (Functional Gradient Descent Method for Metric Temporal Logic Specifications)
Regarding claim 3, the combination of Ma and Alqahtani teaches the method of claim 1, the combination does not teach:
wherein performing the robustness maximization of satisfying the mission specification comprises approximating the robustness of satisfying the mission specification by a smooth function.  
However, in the same field of endeavor, Abbas teaches:
wherein performing the robustness maximization of satisfying the mission specification comprises approximating the robustness of satisfying the mission specification by a smooth function.  (Problem Formulation Paragraph 4: See Figure 2 Below; Further Introduction Paragraph 5: "Our solution combines the previous works in [9], [10]. In brief, the work in [10] deals with the problem of optimizing a differentiable integral cost function over the output trajectories of the system starting from a given input signal. The method is based on the calculus of variations, but it uses a gradient descent based approach to solve the optimization problem" The differentiable function taught here is interpreted to correspond to the “smooth function” of the instant claim. Abbas teaches the optimization of a smooth function to maximize robustness to compute drone trajectories using a gradient method.)
Figure 2

    PNG
    media_image2.png
    173
    337
    media_image2.png
    Greyscale

















	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the drone fleet control teachings of Ma and Alqahtani with the temporal logic methods of Abbas as Example 4 (Abbas: Page 6) describes the method’s usefulness in the application of drone control and its improvements thereof. See MPEP 2141 III G

Regarding claim 4, the combination of Ma, Alqahtani, and Abbas teaches the method of claim 3, Abbas further teaches:
wherein performing the robustness maximization of satisfying the mission specification comprises maximizing the smooth function using gradient-based methods. (Problem Formulation Paragraph 4: Graphic & Introduction Paragraph 5 as applied to claim 3)

Regarding claim 13, it is rejected on the basis that it is directed to a system encompassed in scope by claim 3.

Claims 5-6 & 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Alqahtani and further in view of Mueller; Mark et al. (A Computationally Efficient Motion Primitive for Quadrocopter Trajectory Generation) 
Regarding claim 5, the combination of Ma and Alqahtani teaches the method of claim 1, the combination does not teach:
wherein the mapping between low-rate trajectories and high-rate trajectories is a function that receives a motion duration, an initial waypoint, and a final waypoint and produces a minimum- jerk trajectory of the motion duration between the initial waypoint and the final waypoint.  

wherein the mapping between low-rate trajectories and high-rate trajectories is a function that receives a motion duration, an initial waypoint, and a final waypoint and produces a minimum- jerk trajectory of the motion duration between the initial waypoint and the final waypoint.  (Section III: "the motion primitives are generated in the quadrocopter's jerk. Each of the three spatial axes is solved for independently. The generated motion primitive minimizes a cost value for each axis independently of the other axes, but the total cost is shown to be representative of the aggressiveness of the true system inputs." Mueller teaches the minimization of cost incurred by jerk causing input aggressiveness.)
Ma, Alqahtani, and Mueller are analogous art because they all relate to the control of drones.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the drone fleet control teachings of Ma and Alqahtani with those of Mueller to arrive at a system capable of “rapid generation and feasibility verification of motion primitives for quadrocopters” (Mueller: Abstract)

Regarding claim 6, the combination of Ma and Alqahtani teaches the method of claim 1, the combination does not teach:
wherein generating a first trajectory for the drone comprises including constraints in performing the robustness maximization of satisfying the mission specification such that the second trajectory for the drone is dynamically feasible based on a capability specification of dynamics of the drone.  
However, in the same field of endeavor, Mueller teaches
wherein generating a first trajectory for the drone comprises including constraints in performing the robustness maximization of satisfying the mission specification such that the "First, a state-to-state planner is used to generate a motion while disregarding feasibility constraints. In the second step, this trajectory is checked for feasibility.")

Regarding claims 15-16, they are rejected on the basis that they are encompassed in scope by claims 5-6, respectively.

Claims 8, 10, 18, & 20, are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Alqahtani and further in view of Raman; Vasumathi et al. (Model Predictive Control with Signal Temporal Logic Specifications)
Regarding claim 8, the combination of Ma and Alqahtani teaches the method of claim 1, the combination does not teach:
wherein receiving a mission specification for each drone comprises receiving the mission specifications specified using signal temporal logic (STL).  
However, in the same field of endeavor, Raman teaches:
wherein receiving a mission specification for each drone comprises receiving the mission specifications specified using signal temporal logic (STL).  (Abstract: “We describe the use of STL to specify a wide range of properties of these systems, including safety, response and bounded liveness. For synthesis, we encode STL specifications as mixed integer-linear constraints on the system variables in the optimization problem at each step of a model predictive control framework.” Section V Paragraph 5: "The advantage of this encoding is that it allows us to maximize the value of r, obtaining a trajectory that maximizes robustness of satisfaction. Additionally, an encoding based on robustness has the advantage of allowing the STL constraints to be softened or hardened as necessary.")

Ma, Alqahtani, and Raman are analogous art because they all relate to the control of drones.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the drone fleet control teachings of Ma and Alqahtani with the STL methods of Raman to improve control of robotics (Raman: Introduction 1st Paragraph) and to allow the use of real-value signals for real time control as the known improvement over MTL as disclosed in Alqahtani. See MPEP 2141 III D

Regarding claim 10, the combination of Ma and Alqahtani teaches the method of claim 1, Ma further teaches:
wherein generating a first trajectory for the drone comprises repeatedly generating a first trajectory for the drone using an online feedback controller at intervals…(Section IV Last Paragraph: "A path re-planning constant re>0 is defined such that the high-level path planning would be triggered once every re times.")
The combination does not teach:
...specified by a shrinking horizon.  
However, in the same field of endeavor, Raman teaches:
...specified by a shrinking horizon. (Section I Paragraph 3: "At any given time t, the current plant state is observed, and an optimal control strategy computed for some finite time horizon in the future, [t,t+H]. An online calculation is used to explore possible future state trajectories originating from the current state, finding an optimal control strategy until time t+H. Only the first step of the computed optimal control strategy is implemented; the plant state is then sampled again, and new calculations are performed on a horizon of H starting from the new current state. While the global optimality of this sort of “receding horizon” approach is not ensured, it tends to do well in practice." Receding horizon is interpreted to correspond to a shrinking horizon.)

Regarding claims 18 & 20, they are rejected on the basis that they are encompassed in scoped by claims 8 & 10, respectively.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Alqahtani and Abbas and further in view of Yongbo; Chen et al. (Trajectory Optimization of Multiple Quad-rotor UAVs in Collaborative Assembling Task)
Regarding claim 14, the combination of Ma and Alqahtani teaches the system of claim 13, Abbas further teaches:
wherein performing the robustness maximization of satisfying the mission specification comprises maximizing the smooth function... (Problem Formulation Paragraph 4: Graphic & Introduction Paragraph 5)
The combination does not teach:
...using Sequential Quadratic Programming.
However, in the same field of endeavor, Yongbo teaches:
…using Sequential Quadratic Programming. (Section 4.3 Last Paragraph: "This trajectory problem needs to be optimized on-line in the airborne computer of the UAV, so the mature, simple and efficient method must be used in this process. The SQP method which is the most widely-used algorithm is used to solve this problem.")


Ma, Alqahtani, Abbas, and Yongbo are analogous art because they all relate to the control of drones.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the drone control teachings of Ma, Alqahtani, and Abbas with those of Yongbo to implement SQP to easily solve the trajectory planning problem in the dynamic system model “in order to limit the range of the attitude angle and guarantee the flight stability.” (Yongbo: Abstract)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIJAH W. VAUGHAN whose telephone number is (571)272-5424.  The examiner can normally be reached on M-Th 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/E.W.V./               Examiner, Art Unit 3662                   

/ANISS CHAD/               Supervisory Patent Examiner, Art Unit 3662